MEMORANDUM **
Upon review of the record and petitioners’ filings, respondent’s motion for summary disposition is granted. Summary disposition as to Clara Torres-Trujillo is granted because she lacked the required ten years continuous physical presence for cancellation of removal. See 8 U.S.C. § 1229b(b)(l)(A), (d)(1). Summary disposition is granted as to Daniel Salcedo because he lacked a qualifying relative for cancellation of removal. See Molina-Estrada v. INS, 293 F.3d 1089 (9th Cir.2002). Petitioners raise no substantial questions requiring further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.